DETAILED ACTION
	This office action is in response to the election and amendment filed on December 7, 2022.  In accordance with this amendment, claims 4, 12, 15, and 21-24 have been formally canceled, while new claims 25-27 have been added.  The corresponding amendments to the specification are acknowledged.
	Claims 1-3, 5-11, 13-14, 16-20, and 25-27 remain pending (claims 1-3, 5-11, 13-14, and 20 being withdrawn from consideration as being related to a non-elected Group).  Claim 16 is the sole independent claim under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 16-19, in the reply filed on December 7, 2022 is acknowledged.  Note that new claims 25-27 have been added to Group II because they depend directly from the independent claim 16.  Claims 1-3, 5-11, 13-14, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on February 25, 2022, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (thirteen (13) pages) were received on February 25, 2022.  These drawings are acknowledged.

Specification
The abstract of the disclosure is objected to because the language of such abstract should correspond more closely to the examined independent claim 16 of elected Group II.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 17-19, 25, and 26 are objected to because of the following informalities: regarding claims 17 and 25, the term “said TCO” should read “said TCO based assembly” for consistency with the language used in claim 16.  Further regarding claim 17, the term “said photonic waveguide” should read “said first photonic waveguide.”  Regarding claim 17, the final section including “or transmitting through or reflecting of said substrate” should be deleted because this feature is not found in claim 16.  Regarding claim 18, the term “said TCO modulates” should read “said TCO based assembly modulates” for consistency with claim 16.  Regarding claim 19, the “said substrate assembly” term should be deleted because this feature is not found in claim 16.  Regarding claim 19, the term “said photonic waveguide assembly” should be corrected as this feature is not exactly claimed in claim 16 (note the 35 U.S.C. 112(b) rejection below).  Regarding claim 25, the use of the terminology “said TCO forms” is awkward because the TCO based assembly does not “form” anything in a literal context.  Applicant may consider “comprises” language to replace “forms” in claim 25.  Regarding claim 26, the typo in the phrase “or any combination fo these” should read “or any combination of these.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 17 and 19 are rejected for lack of proper antecedent basis.  Claim 19 recites the limitation "said photonic waveguide” and “said photonic waveguide assembly” in the respective claim bodies.  There is insufficient antecedent basis for these limitations in the claims.  In claim 17, there is no clarity for the recited “photonic waveguide” in claim 16 because there are two photonic waveguides.  In claim 19, there is no clarity for “photonic waveguide assembly” because such terminology is not found in claim 16.  For these reasons, claim 17 and 19 lack proper antecedent basis and are rejected as being vague and indefinite under the meaning of 35 U.S.C. 112(b).

Claim 26 is rejected under 35 U.S.C. 112(b).  Regarding claim 26, the term “gel-like material” in the claim body is a relative term which renders the claim indefinite. The term “gel-like” to describe a “material” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no clarity for materials (scope) that are “like” a gel in claim 26, and accordingly this claim is found vague and indefinite under the meaning of 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. US 2010/0098424 A1 (which has matured into U.S. Patent No. 8,644,648 B2).
Ho et al. US 2010/0098424 A1 teaches (ABS; Figs. 1A, 1B, 3, 6A-6C, 7, 18, 19; corresponding text, see in particular paragraphs [0018], [0038]; Claims) a photonic Mach Zehnder Interferometer (MZI) (the MZI of Ho shown at least in Figs. 1A, 1B, 19, etc. para [0018]), comprising: a first arm comprising a first photonic waveguide which is capable of transmitting a first light having a first phase (as in Figs. 1A, 1B, 19, the upper waveguide arm); a second arm comprising a second photonic waveguide which is capable of transmitting a second light have a second phase (as in Figs. 1A, 1B, 19, the lower waveguide arm); and a Transparent Conductive Oxide (TCO) based assembly (as in Ho Claim 1; paragraphs [0040], [0097] – [0102] for TCO materials used as examples, at least tin-doped indium oxide (ITO) discussed at length) positioned about said first photonic waveguide of said first arm to modulate the first phase of the first light traveling in said first photonic waveguide (paras [0017], [0018] phase modulation, also the designs can be used on one waveguide arm or both waveguide arms), which clearly, fully meets Applicant’s claimed structural limitations for sole examined independent claim 16.  
	Regarding dependent claim 17, the design of Ho can alter the optical refractive index of the first photonic waveguide / arm (para [0038]).
	Regarding claim 18, the first phase of the first light is modulated in comparison to the second phase of the second light, which meets the structural limitations of either being in-phase or out-of-phase with the second light (as Ho can control modulation).
	Regarding claim 25, the overall design of Ho creates a capacitance / capacitor based affect (note Figs. 11 and Table 3), which form a 1st and 2nd capacitor (at the electrodes), with the capacitive affect described by Ho, and the overall TC element is “resistive” as a material in property (paras [0028], [0057], [0062], [0087], [0089]).
	Regarding claims 26 and 27, the resistive features of Ho are at least in the design of the TC / TCO material itself, while the dual waveguide arm example in Ho meet the arrangement of vertically and/or laterally positioning (note frame-of-reference for terms like “vertical” and “lateral”).  Accordingly, all claimed structure is found in Ho.

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang US 2016/0109731 A1 (which has matured into U.S. Patent No. 9,952,456 B2).
Huang US 2016/0109731 A1 teaches (ABS; Figs. 4A, 5A, 5B, 6A, 6B; corresponding text, see in particular paragraphs [0128] - [0194], noting paras [0146], [0189], [0190]; Claims) a photonic Mach Zehnder Interferometer (MZI) (the MZI of Huang shown at least in Figs. 5A, 5B, and 6B, etc. para [0190]), comprising: a first arm comprising a first photonic waveguide which is capable of transmitting a first light having a first phase (as in Figs. 5A, 5B, 6B, the upper waveguide arm); a second arm comprising a second photonic waveguide which is capable of transmitting a second light have a second phase (as in Figs. 5A, 5B, 6B, the lower waveguide arm); and a Transparent Conductive Oxide (TCO) based assembly (as in Huang examples; paragraphs [0146], TCO materials used as examples, many metal oxides listed) positioned about said first photonic waveguide of said first arm to modulate the first phase of the first light traveling in said first photonic waveguide (ABS, “phase modulation”, also the designs can be controlled on one or two waveguide arms by controllable electrode), which clearly, fully meets Applicant’s claimed structural limitations for sole examined independent claim 16.  
Regarding dependent claim 17, the design of Huang can alter the optical refractive index of the first photonic waveguide / arm (refractive index changes discussed throughout disclosure, Background).
	Regarding claim 18, the first phase of the first light is modulated in comparison to the second phase of the second light, which meets the structural limitations of either being in-phase or out-of-phase with the second light (as Huang can control modulation).

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shubin et al. U.S. Patent No. 8,014,636 B2.
Shubin et al. U.S. Patent No. 8,014,636 B2 teaches (ABS; Fig. 2; column 1, line 17 through column 5, line 25; Claims, see dependent claim 14) a photonic Mach Zehnder Interferometer (MZI) (the MZI of is shown at least in Fig. 2; column 3, lines 4-12; note also Shubin dependent claim 14), comprising: a first arm comprising a first photonic waveguide which is capable of transmitting a first light having a first phase (MZI configuration is used with two optical waveguide arms; the upper waveguide arm); a second arm comprising a second photonic waveguide which is capable of transmitting a second light have a second phase (a MZI configuration is used with two optical waveguide arms; the lower waveguide arm); and a Transparent Conductive Oxide (TCO) based assembly (as in Shubin column 4, lines 37-64; dependent claim 14, at  least indium tin oxide (ITO) discussed at length) positioned about said first photonic waveguide of said first arm to modulate the first phase of the first light traveling in said first photonic waveguide (ABS “phase modulation waveguide”, also the designs of MZI can be used in one or both waveguide arms, see Fig. 2), which clearly, fully meets Applicant’s claimed structural limitations for sole examined independent claim 16.  
Regarding dependent claim 17, the design of Shubin can alter the optical refractive index of the first photonic waveguide / arm (refractive index changes discussed throughout ABS, Background).
	Regarding claim 18, the first phase of the first light is modulated in comparison to the second phase of the second light, which meets the structural limitations of either being in-phase or out-of-phase with the second light (as Shubin can control modulation).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. US 2010/0098424 A1 (which has matured into U.S. Patent No. 8,644,648 B2), standing alone.
Regarding independent claim 16, Ho et al. US 2010/0098424 A1 teaches (ABS; Figs. 1A, 1B, 3, 6A-6C, 7, 18, 19; corresponding text, see in particular paragraphs [0018], [0038]; Claims) a photonic Mach Zehnder Interferometer (MZI) (the MZI of Ho shown at least in Figs. 1A, 1B, 19, etc. para [0018]), comprising: a first arm comprising a first photonic waveguide which is capable of transmitting a first light having a first phase (as in Figs. 1A, 1B, 19, the upper waveguide arm); a second arm comprising a second photonic waveguide which is capable of transmitting a second light have a second phase (as in Figs. 1A, 1B, 19, the lower waveguide arm); and a Transparent Conductive Oxide (TCO) based assembly (as in Ho Claim 1; paragraphs [0040], [0097] – [0102] for TCO materials used as examples, at least tin-doped indium oxide (ITO) discussed at length) positioned about said first photonic waveguide of said first arm to modulate the first phase of the first light traveling in said first photonic waveguide (paras [0017], [0018] phase modulation, also the designs can be used on one waveguide arm or both waveguide arms).
Regarding further dependent claim 19, there is no express and exact teaching in Ho ‘424 that the “half wave voltage and length product” is found.  However, at the time of the effective filing of the current application, it would have been an obvious matter of common skill and design choice (with voltages and lengths) to a person of ordinary skill in the art to use particular V . um ranges for the applied features of the electrodes because Applicant has not disclosed that using such features of the half wave voltage and length products provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Ho ‘424 to perform equally well with such half-wave voltages and length products because these claim terms would have been easily recognized and integrated into the capacitive electrode designs of Ho without undue burden or unnecessary experimentation.  Further, the base claim limitations of independent claim 16 are anticipated by many prior art references as disclosed above.  Therefore, it would have been an obvious matter of common skill and design choice to modify Ho ‘424 to obtain the invention as specified in claim 19.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references B and C:

-Reference B to Amin ‘067 is the parent patent of the current application.
	-Reference C to Fujikata ‘767 is pertinent to an optical modulator with Mach Zehnder configurations and using TCO (see Fig. 19).

Applicant’s cooperation is requested to carefully review the comments in “Claim Objections”, as well as the “Claim Rejections” under 35 U.S.C. 112(b), 102, and 103.  Based on the originally filed breadth of independent claim 16, substantial structural limitations should be amended thereto. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        December 15, 2022